Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Specification, Paragraph 51, line 6 recites “a rake angle 138”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Specification, Paragraph 49, line 4 recites “The chip forming feature 110 may”. Examiner believes it should be “The chip forming feature 118 may”
Specification, Paragraph 52, line 1 recites “inner edge 22”. Examiner believes it should be “inner edge 122”
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the plurality of the first type of cutting inserts provide an increased chip gash volume for effective chip evacuation, and wherein the plurality of the second type of cutting inserts provide an increased core diameter to minimize deflection of the rotary cutting tool”. How? No structural limitations have been set forth to achieve these. What are the mets and bounds for these limitations. It is unclear. Examiner has not given it any weight since there are no structural limitations to meet said language and is treating it as intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Claim 19 recites the limitation "the first surface of the undercut” and “the second surface of the undercut”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2, as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gessell et al.  (US Pub. No. 2003/0143045).
	Regarding claim 1, Gessell discloses a rotary cutting tool, comprising: a cutting head having a plurality of insert-receiving pockets in a first cutting region (C1: see below) proximate an end face (E) of the rotary cutting tool and a second cutting region (C2) proximate a shank (S: i.e. where drive 18 is mounted) of the rotary cutting tool; 
a plurality of a first type of cutting inserts (30) mounted in the insert- receiving pockets of the first cutting region (C1) of the cutting head, each first type of cutting insert having a first thickness (figures 3 and 4); and a plurality of a second type of cutting inserts (32) mounted in the insert- receiving pockets of the second cutting region (C2) of the cutting head. Regarding the language, “wherein the plurality of the first type of cutting inserts provide an increased chip gash volume for effective chip evacuation, and wherein the plurality of the second type of cutting inserts provide an increased core diameter to minimize deflection of the rotary cutting tool”, Examiner has not given it any weight since there are no structural limitations to meet said language and is treating it as intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).


[AltContent: textbox (C2)][AltContent: ][AltContent: rect][AltContent: rect][AltContent: textbox (C1)][AltContent: ]	
    PNG
    media_image1.png
    588
    611
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: arrow][AltContent: textbox (E)][AltContent: textbox (S)]	
    PNG
    media_image2.png
    618
    593
    media_image2.png
    Greyscale


Regarding claim 2, Gessell discloses wherein the first type of cutting inserts (30) are radially mounted in the insert-receiving pockets of the first cutting region (C1), and wherein the second type of cutting inserts (32) are tangentially mounted in the insert-receiving pockets of the second cutting region (figure 3 and paragraph 23).
Claims 1 and 20, as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koblesky (USP 4,790,693).
	Regarding claim 1, Koblesky discloses a rotary cutting tool, comprising: a cutting head having a plurality of insert-receiving pockets in a first cutting region (C1: see below) proximate an end face of the rotary cutting tool and a second cutting region (C2) proximate a shank of the rotary cutting tool; a plurality of a first type of cutting inserts (50: described in Spec as non-indexable bottoming insert 50) mounted in the insert- receiving pockets of the first cutting region (C1) of the cutting head, each first type of cutting insert having a first thickness (figures 10-12); and a plurality of a second type of cutting inserts (20) mounted in the insert- receiving pockets of the second cutting region (C2) of the cutting head. Regarding the claim language “wherein the plurality of the first type of cutting inserts provide an increased chip gash volume for effective chip evacuation, and wherein the plurality of the second type of cutting inserts provide an increased core diameter to minimize deflection of the rotary cutting tool”, Examiner has not given it any weight since there are no structural limitations to meet said language and is treating it as intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
	Reading claim 20, see figure 1 for a length to diameter ration of over 2 :1.


[AltContent: connector][AltContent: textbox (50)][AltContent: connector][AltContent: textbox (C2)][AltContent: textbox (C2)][AltContent: textbox (C1)][AltContent: textbox (C1)][AltContent: ][AltContent: ][AltContent: rect][AltContent: rect][AltContent: ][AltContent: ]	
    PNG
    media_image3.png
    783
    670
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 9 and 20, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Gessell et al.  (US Pub. No. 2003/0143045) in view of Hintze et al. (US Pub. No. 2003/0031520).
Gessell discloses all aspects of the invention as set forth in the rejection above. Gesselle also discloses  wherein the first type of cutting insert comprises a first surface, a second surface and at least one flank surface extending between the first surface and the second surface, the first surface including a chip forming feature extending in a radially outwardly direction to a cutting edge and extending in a radially inwardly direction to an inner edge, the chip forming feature including a front wall that slopes downward from the cutting edge radially inward toward a rounded bottom surface, and a back wall that slopes upward from the rounded bottom surface radially inward to the inner edge. Gessell fails to disclose the chip breaker features of claims 4 and 8 on the first type of cutting inserts. Hintze disclose cutting insert a first surface, a second surface and at least one flank surface extending between the first surface and the second surface, the first surface including a chip forming feature extending in a radially outwardly direction to a cutting edge and extending in a radially inwardly direction to an inner edge, the chip forming feature including a front wall that slopes downward from the cutting edge radially inward toward a rounded bottom surface, and a back wall that slopes upward from the rounded bottom surface radially inward to the inner edge (figure 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gessell to include chip forming features, as taught by Hintz for the purpose of breaking and removing chips thus have improved cut on the workpiece.
Regarding claim 9, the modified device of Gessell discloses wherein the first type of cutting insert (30) is polygonal in shape (figures 2 and 3).
	Regarding claim 20, Examiner takes Official Notice that it is old and well known in the machining art to choose any desired cutting tool has a length to diameter ratio depending on the size of the tool. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose any desired cutting tool has a length to diameter ratio depending on the size of the tool.

Allowable Subject Matter
Claim 21 is are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is (USP 6,200,078) to Kubota. Kubota discloses a rotary cutting tool, comprising: a cutting head having a plurality of insert-receiving pockets in a first cutting region (C1) proximate an end face of the rotary cutting tool and a second cutting region (C2) proximate a shank of the rotary cutting tool, the first cutting region having a first length (L1), and the second cutting region having a second length, (L2); a plurality of a first type of cutting inserts(601/602) radially mounted in the insert-receiving pockets of the first cutting region (C1) of the cutting head (figure 7B) and a plurality of second type of cutting inserts (631/632) mounted in the insert-receiving pockets of the second cutting region (C2); wherein the first length (L1) of the first cutting region is greater than 50% of a total length (L1 + L2) of the first cutting region and the second cutting region (see figure below).
Suffice it to say, the patent to Kubota does not disclose the plurality of second type of cutting inserts being tangentially mounted (i.e. in the insert-receiving pockets of the second cutting region of the cutting head), as claimed in independent claim 21 (As shown in figure 7B, the plurality of second type of cutting inserts 631/632 are also mounted radially). Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Kubato and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 21.
[AltContent: textbox (L2)][AltContent: textbox (L1)][AltContent: connector][AltContent: ][AltContent: connector][AltContent: connector][AltContent: textbox (C1)][AltContent: connector][AltContent: textbox (C2)][AltContent: ][AltContent: connector][AltContent: connector]		
    PNG
    media_image4.png
    474
    299
    media_image4.png
    Greyscale


Similarly, another closest prior art of record is (US Pub. No. 2003/0143045) to Gessell et al.  Gessell et al. discloses a rotary cutting tool, comprising: a cutting head having a plurality of insert-receiving pockets in a first cutting region (C1: see below) proximate an end face (E) of the rotary cutting tool and a second cutting region (C2) proximate a shank (S: i.e. where drive 18 is mounted) of the rotary cutting tool, the first cutting region (C1) having a first length (L1), and the second cutting region (C2) having a second length (L2); a plurality of a first type of cutting inserts (30) radially mounted in the insert-receiving pockets of the first cutting region of the cutting head; and a plurality of a second type of cutting inserts (32) tangentially mounted in the insert-receiving pockets of the second cutting region of the cutting head (see below).
Suffice it to say, the patent to Gessell does not disclose the first length, L1 of the first cutting region being greater than 50% of a total length (L1 + L2) of the first cutting region and the second cutting region, as claimed in independent claim 21. Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Gessell and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 21.



[AltContent: textbox (L2)][AltContent: textbox (L1)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (C2)][AltContent: ][AltContent: rect][AltContent: rect][AltContent: textbox (C1)][AltContent: ]	
    PNG
    media_image1.png
    588
    611
    media_image1.png
    Greyscale






[AltContent: textbox (E)][AltContent: arrow][AltContent: arrow][AltContent: textbox (S)]	
    PNG
    media_image2.png
    618
    593
    media_image2.png
    Greyscale



Claims 3, 5-7, 10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        6/29/22